Citation Nr: 1115957	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  01-04 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, currently evaluated as 30 percent disabling.

2.  Entitlement to restoration of a 60 percent disability evaluation for sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) from a February 2000 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona, which reduced the Veteran's 60 percent evaluation for sarcoidosis to a non-compensable evaluation, effective March 1, 2000, and a December 2000 rating decision which increased the Veteran's noncompensable evaluation to 30 percent, effective March 1, 2000,.

These matters were previously before the Board.  In April 2006, the Board instructed the RO to provide the Veteran a statement of the case addressing the issue of entitlement to restoration of a 60 percent disability evaluation for sarcoidosis.  In November 2007, the RO issued a statement of the case for the claim of entitlement to restoration of a 60 percent disability evaluation for sarcoidosis.  Subsequently in September 2010, the Board remanded the matters to schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board at the Cleveland, Ohio RO.  In January 2011, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge, a copy of the transcript has been associated with the claims folder.  Thus, there is compliance with the Board's remands instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The appeal has now returned to the Board for further appellate consideration.

The issue of entitlement to an increased evaluation for sarcoidosis, currently evaluated as 30 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated February 2000 reduced the evaluation for sarcoidosis from 60 percent to noncompensable, effective March 1, 2000 and in rating decision dated in December 2000, a 30 percent evaluation was established, effective March 1, 2000.  The 60 percent evaluation was in effect for less than 5 years.

2.  The Veteran has not required systemic high dose (therapeutic) corticosteroids for control of his sarcoidosis.  

3.  On pulmonary function tests, the Veteran's sarcoidosis has not been manifested by FEV-1 of 40-to 55-percent of predicted value; FEV- 1/FVC of 40 to 55 percent; DLCO (SB) of 40-to 55-percent of predicted value; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  


CONCLUSION OF LAW

The criteria for restoration of a 60 percent disability rating for sarcoidosis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.97, Diagnostic Code 6846, 4.115b, Diagnostic Code 6600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

Service connection for sarcoidosis was initially awarded in a July 1979 rating decision and a non-compensable evaluation was assigned, effective from April 24, 1979.  By a subsequent rating decision dated in January 1997, an increased rating of 60 percent was awarded, effective July 10, 1996.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (2010) (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  Per a November 1999 rating decision and December 1999 notice letter, the Veteran was informed of the proposal to reduce the disability rating assigned to sarcoidosis from 60 percent disabling to noncompensably (zero percent) disabling.  Action taken to reduce the rating from 60 percent disabling to noncompensable (zero percent) disabling, effective March 1, 2000, was taken pursuant to 38 C.F.R. § 3.105(e) in a February 2000 rating decision.  (As discussed below, the RO subsequently increased the disability evaluation to 30 percent disabling, effective March 1, 2000).  

Thus, it is clear that the Veteran was given 60 days to present additional evidence to show that compensation payments should be continued at the 60 percent level.  It should also be pointed out that the initial reduction, taken within less than five years from the award of the 60 percent rating, is not governed by the provisions of 38 C.F.R. § 3.344 regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c) (2010); see also Collier v. Derwinski, 2 Vet. App. 247, 249 (1992); Tucker v. Derwinski, 2 Vet. App. 201, 203-04 (1992) (noting that the requirements for decrease of a rating for disabilities which have continued for a long time at the same level are more stringent than those for an initial award or an increase in ratings).

Proper notice was given to the Veteran regarding the reduction of the disability rating assigned.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA. The evidence of record contains the Veteran's VA and private medical records. There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2010).  Additionally, the evidence of record contains VA examinations performed in September 2000 and January 2003.  Collectively, the examination reports obtained are thorough and contain sufficient information to make a decision on the restoration issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Furthermore, as noted above, the Veteran presented personal testimony in a videoconference hearing before the undersigned in January 2011. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Analysis

The Veteran is challenging the reduction of the disability rating assigned for sarcoidosis, from 60 percent disabling to 30 percent.  When reduction of a rating assigned to a service connection disability is considered warranted, a rating proposing such reduction will be prepared setting forth all material facts and reasons.  The claimant will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that the rating should be maintained 38 C.F.R. § 3.105(e).   As noted above, the reduction was carried out in a February 2000 rating decision, more than 60 days after a November 1999 rating proposed such reduction, and provided notice to the Veteran in December 1999.  In this matter the evidence reflects that the procedure regarding reductions was properly followed, and the Veteran is not alleging otherwise.  

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 4 Vet. App. 413 (1993) (noting that the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2. Brown, supra, 4 Vet. App. at 420-421.

Examination reports showing material improvement must be evaluated in conjunction with all the facts of record and consideration must be given particularly to whether the Veteran attained improvement under the ordinary conditions of life, that is, while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work.  38 C.F.R. § 3.343(a).

The Veteran contends that the 60 percent disability rating that had been assigned for his sarcoidosis should not have been reduced to a 30 percent rating.  Because this case involves the reduction of a rating, the question is not whether the Veteran meets the criteria for a 60 percent rating, but, rather, whether the reduction in his rating was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (holding that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and does not also contemplate a claim for an increased rating).  To the extent that the Veteran perfected an appeal of the denial of a rating in excess of 30 percent since March 1, 2000, the matter of entitlement to increased rating is addressed in the Remand, below.  

Turning to the propriety of the reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
At the time of the February 2000 rating decision which reduced the Veteran's evaluation, his sarcoidosis was rated under Diagnostic Code 6846.  Under this code provision, a 30 percent rating is assigned where there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 60 percent rating is assigned where there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  A 100 percent is assigned where there is cor pulmonale (right heart failure) or cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment. 38 C.F.R. § 4.97, Diagnostic Code 6846.

As of the December 2000 rating decision, the Veteran's sarcoidosis has been evaluated by analogy under hyphenated Diagnostic Codes 6899-6600.  38 C.F.R. 
§ 4.115b.  This specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 6899 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.115b, Diagnostic Code 6600 for chronic bronchitis.

When rating under Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840- 6845, pulmonary function tests (PFTs) are required except: (i) When the results of a maximum exercise capacity test are of record and are 15 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required.  38 C.F.R. § 4.96(d)(1).

If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method) test is not of record, evaluation is based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).

When the PFTs are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96(d)(3).

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4).

When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre- bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5).

When there is a disparity between the results of different PFT FEV-1 (Forced Expiratory Volume in 1 Second) and FVC (Forced Vital Capacity), so that the level of evaluation would be different depending on which test result is used, the test result is used that the examiner states most accurately reflects the level of disability. 38 C.F.R. § 4.96(d)(6).

Under Diagnostic Code 6600, a minimum 10 percent evaluation is warranted in cases of forced expiratory volume in one second (FEV-1) of 71- to 80-percent of predicted value; the ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) of 71 to 80 percent; or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66- to 80-percent of predicted value.  A 30 percent evaluation is assigned in cases of FEV-1 of 56- to 70-percent of predicted value; FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56- to 65- percent of predicted value.  A 60 percent evaluation is in order of cases of FEV-1 of 40-to 55-percent of predicted value; FEV- 1/FVC of 40 to 55 percent; DLCO (SB) of 40-to 55-percent of predicted value; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted in cases of FEV-1 less than 40 percent of predicted value; FEV-1/FVC of less than 40 percent; DLCO (SB) of less than 40-percent predicted value; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or the requirement of outpatient oxygen therapy.  38 C.F.R. § 4.97.

VA amended the ratings schedule concerning respiratory conditions effective October 6, 2006.  The amendments apply to all applications for benefits received by VA on or after October 6, 2006.  Therefore, these amendments do not apply to the Veteran's claim for restoration of a 60 percent evaluation since his appeal of the rating reduction commenced prior to that date.  

In the present case, service connection for sarcoidosis was granted and an initial noncompensable evaluation was assigned in July 1979.  In January 1997, the RO increased the disability evaluation to 60 percent disabling effective July 10, 1996, the date of the claim for an increase.  Thereafter, in a November 1999 rating decision, the RO proposed to reduce the Veteran's evaluation from 60 percent to noncompensable.  In so doing, the RO indicated that the Veteran's disability was not considered static but was likely to improve with medication and noted that examinations had been scheduled in September and October 1999 but that the Veteran failed to report for the examinations.  In accordance with 38 C.F.R. § 3.655(c)(1), the RO properly notified the Veteran in a December 1999 letter that payment would be discontinued due to his failure to report for a re-examination for a continuing entitlement.  Furthermore, the RO indicated in that letter that the Veteran had 60 days to notify it whether he was ready to ready to report for an examination or to submit new evidence.  The Veteran did not respond to that letter.  In a February 2000 rating decision, the RO decreased the Veteran's disability evaluation from 60 percent to noncompensable, effective March 1, 2000, due to the Veteran's failure to report to scheduled VA examinations.  In a December 2000 rating decision, the RO increased the Veteran's disability evaluation to 30 percent disabling from March 1, 2000.  The RO relied on the evidence of record to include the Veteran's failure to report for his scheduled VA examinations.

The relevant evidence of record includes an August 1996 VA examination report which noted that the last time the Veteran received steroids was in 1980.  PFTs revealed shortness of breath, FEV-1 at 31 percent of predicted value, and FEV1/FVC at 77 percent.  A diagnosis of severe restrictive lung disease, mild obstruction, and significant response to bronchodilator was assessed.  

The evidence shows that the Veteran failed to report for two scheduled VA examinations before the rating decision proposing to reduce his benefits was issued.  Under pertinent VA regulations, when a claimant fails to report for a reexamination and the issue is continuing entitlement, VA shall issue a pretermination notice advising the payee that payment for the disability for which the reexamination was scheduled will be discontinued.  38 C.F.R. § 3.655(c)(1).  Such notice shall also include the prospective date of discontinuance or reduction, the reason therefor, and a statement of the claimant's procedural and appellate rights.  The claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability for which the reexamination was scheduled should not be discontinued or reduced.  Id.  The December 1999 letter from the RO to the Veteran fully explained the effects of his failure to report and included the prospective date of the proposed discontinuance, the reason therefore (his failure to report for the scheduled examinations) and include a copy of his appellate rights.  Furthermore, he was allowed 60 days to respond, but did not.  

Inasmuch as the Veteran failed to report for two examinations, the available evidence did not show that the requirements for a higher evaluation were warranted, and the Veteran was furnished with appropriate notice regarding the proposed reduction, the Board concludes that the rating reduction was proper.  

In rendering this decision, the Board is aware that post service medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer.  With this in mind, the Board will address whether the evidence after the rating decision shows actual improvement.  In this regard, June 2000 PFTs conducted by the Maricopa County Correctional Health Services noted that FEV-1 was 39 percent of predicted value and FEV- 1/FVC was 69 percent, DLCO was 29.4 percent of predicted value; however no post-bronchodilator values were included.  While these findings would suggest that there had been no improvement, the Board finds that this report is inadequate for VA rating purposes because post-bronchodilator values were not provided as is required for evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 6600.  

Additionally, a September 2000 VA examination report noted that since being in the correctional facility, the Veteran had been prescribed Atrovent, Ventolin, and beclomethasone spray for his nose.  The Veteran complained of shortness of breath after every two sets of calisthenics but no shortness of breath with ordinary everyday activities of daily living.  However, the examiner noted that the Veteran had not been on systemic steroids for many years.  Likewise, the Veteran did not use accessory muscles of respiration and did not appear short of breath during the examination. The examiner noted that the Veteran's symptoms were mild.  The examiner noted an impression of history of sarcoidosis in 1979 with prolonged steroid therapy but without activity of sarcoidosis for years but there was a question as to whether there were pulmonary residuals with most of the symptoms attributed to obstructive pulmonary disease.  

A January 2003 PFTs report noted that the Veteran took Albuterol, Atrovent, AeroBid, Severent, and Flovent.  Post-bronchodilator testing revealed that FEV-1 was 36 percent of predicted value and FEV- 1/FVC was 80 percent.  It was noted that there was severe obstructive lung defect and severe restrictive lung defect and a significant respond to bronchodilator was noted.  In the accompanying VA examination report, the examiner noted impressions of a history of pulmonary sarcoidosis with bilateral hilar adenopathy with interval evidence of complete remission based on examinations in recent year, and bronchial asthma not related to sarcoidosis.  The examiner further noted that recent PFTs showed obstructive disease which was consist with asthma.  It was further noted that the static lung volume measurements were invalid because of the Veteran's inability to perform the tests satisfactorily.  

A December 2007 PFT showed that FEV-1 was 69 percent of predicted value and FEV- 1/FVC was 108 percent; DLCO (SB) was 88 percent of predicted value, which is consistent with a 30 percent evaluation.  The examiner noted that testing suggested moderate restrictive ventilatory impairment, significant increase in FEV1 or VC post-bronchodilator.  He also noted that FEV-1/VC ratio was within normal limits, reduced flow rates were in proportion to reduced lung volumes, significant increase in FEV-1 or VC post-bronchodilator, and diffusing capacity for carbon monoxide was within normal limits.  

VA treatment records dated throughout the record (1989 to 2009) show that the Veteran has taken various medications.  He has been prescribed Albuterol which is a bronchodilator for his asthma, and Mometasone Furoate which is an oral inhaler and glucocorticoid steroid.  However, the record from 1999 does not show the use of systemic corticosteroids.   

Notably, the evidence shows that his sarcoidosis has not been active, and his symptoms are related to non-service connected asthma.  Although the Veteran required chronic low dose (maintenance) or intermittent corticosteroids, there is no evidence that he has required systemic high dose (therapeutic) corticosteroids for control as is contemplated for a 60 percent evaluation.  See 38 C.F.R. § 4.97, Diagnostic Code 6846.  In fact, the evidence reflects that he has not required such high dosage medication since the 1980's.  Furthermore, there is no evidence that there is cor pulmonale or cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment to warrant a 100 percent evaluation.  See id.
  
Additionally, while the Veteran's FEV-1 values in June 2000 (FEV-1 was 39 percent of predicted value) and January 2003 PFTs reports (FEV-1 was 36 percent of predicted value) appear to meet the criteria for a 100 percent evaluation, the Board finds that these tests are unreliable.  See 38 C.F.R. 4.115b, Diagnostic Code 6600.  As previously discussed, the June 2000 test did not include post-bronchodilator values as is required for evaluation under the rating criteria.  Likewise, the January 2003 test was deemed inadequate since the Veteran did not perform the test satisfactorily.  None of the PFTs reports which provided the requisite data sufficient to evaluate the Veteran demonstrated that his disability approximated FEV-1 of 40-to 55-percent of predicted value; FEV- 1/FVC of 40 to 55 percent; DLCO (SB) of 40-to 55-percent of predicted value; or maximum oxygen consumption of 15 to 20 ml/kg/min.  See id.  The relevant evidence demonstrates that the results of PFTs are in line with a 30 percent disability evaluation.  Thus, the record shows improvement in the Veteran's service connected sarcoidosis.  Accordingly, the Board must conclude that the reduction was, therefore, proper.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a restoration of the 60 percent disability, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz, supra.


ORDER

Entitlement to restoration of a 60 percent disability evaluation for sarcoidosis is denied. 


REMAND

The Veteran seeks an increased evaluation for sarcoidosis, currently evaluated as 30 percent disabling.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that these claims must be remanded for further evidentiary development.

The Veteran was last afforded a PFT examination for his service-connected sarcoidosis in December 2007.  Additionally, the Veteran testified at his January 2011 hearing that his current symptoms include loss of breath, night sweats, and fluctuation of weight.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of his service-connected sarcoidosis.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a VA pulmonary examination of the Veteran to determine the extent and severity of his service-connected sarcoidosis.  All indicated studies should be performed, to include a pulmonary function test (PFT). The examiner should review the results of all testing prior to completion of the examination report.

The examiner should describe in detail all current manifestations of the Veteran's sarcoidosis.  To the extent possible, the examiner should attempt to distinguish the manifestations of sarcoidosis from any other coexisting nonservice connected pulmonary disorder.  If such cannot be accomplished, the examiner should so indicate.  

The results of a PFT are needed to determine: a) the percentage of predicted FVC; b) the percentage of predicted FEV-1; c) FEV-1/FVC; and d) the percentage of predicted DLCO (SB).  

If a DLCO (SB) (Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method) test is not obtainable, evaluation may be based on alternative criteria as long as the examiner states why the test would not be useful or valid.

The examiner should also discuss whether there is:   a)   pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control; or b)  cor pulmonale or cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  See 38 C.F.R. § 4.97, Diagnostic Code 6846 (2010).

The claims file must be made available to the examiner and the examiner should note whether the claims file was reviewed.

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


